Smith,
dissenting: It is obvious that all that a borrower pays to a lender of money in excess of the loan constitutes the cost of the loan to the borrower. Such excess is a legal deduction from the gross income of the borrower whether in the form of interest, as amortization of discount, or as a premium paid on the retirement of the loan. This fact is recognized by the Commissioner’s regulations (article 68 of Regulations 74) and by many decisions of this Board and of the courts. East Ninth Euclid Co., 26 B. T. A. 32; 27 B. T. A. 1289; Indiana Lamp Corporation, 28 B. T. A. 491; National Tile Co., 30 B. T. A. 32; Commissioner v. Coastwise Transportation Corporation, 62 Fed. (2d) 332; San Joaquin Light & Power Corporation v. McLaughlin, 65 Fed. (2d) 677; Helvering v. California Oregon Power Co., 75 Fed. (2d) 644; Commissioner v. Great Western Power Co. of California, 79 Fed. (2d) 94; Helvering v. Union Pacific Railway Co., 293 U. S. 282. In Commissioner v. Great Western Power Co. of California, supra, the Government at the hearing of the appeal conceded that a corporate obligor calling and retiring its bonds for cash was entitled to deduct unamortized discount and the premium paid in connection with the retirement.
• The stipulated facts in this case are that the obligors on bonds, the petitioner’s subsidiaries which joined with the petitioner in the filing of the consolidated return for 1930, “called and retired” the bonds involved in this proceeding and paid the cash which is claimed as a deduction from gross income on the consolidated return. The amounts are deductible within the plain terms of the Commissioner’s regulations. If separate returns had been filed by the several corporate obligors, the amounts of the deductions here in question would unquestionably have been allowed by the respondent- in the audit of the returns. Such corporate obligors have not lost their right by joining with the parent company in filing a consolidated *1207return. Each corporation in the affiliated group is severally liable for the total tax owed by the group. See art. 15 of Reg. 75.
It should be noted that in the determination of the deficiency herein the respondent did not, contrary to his regulations, rule that the petitioner was not entitled to deduct the amounts here in question. In the consolidated return filed a deduction for amortization of bond discount, expense, and premiums was claimed in the amount of $6,445.46. The amortization was spread over the life of the new bond issue and such part thereof as was allocable to 1930 was claimed as a deduction in the return. In the audit of the return the respondent determined that the correct amount of the amortization allocable to 1930 was $6,241.04. He therefore disallowed the deduction of only $204.42 of the amortization deduction claimed on the return. Only a small part of the deficiency in tax is attributable to such disallowance. Against the deficiency the petitioner claims the deduction of the items here in question. As a defense thereto, the respondent contends that the parent company of the affiliated group “called and retired” the bonds in question and that all that it paid to the bondholders, including the premium paid on the retirement of the bonds, constitutes a part of the cost to the parent company of assets taken over from the subsidiaries at some prior date, in consideration of which the parent company “assumed and agreed to pay the bonds.” This contention may not validly be made under the stipulated facts; for they are to the effect that the original obligors of the bonds called and retired them and paid the moneys in controversy here. It is immaterial from what sources the obligors paying the moneys in question acquired them. National Tile Co., supra. But even if it might be assumed, contrary to the stipulated facts, that the parent company called and retired the bonds of its subsidiaries, there is no warrant for the assumption that the premium paid on such retirement represents a part of the cost to the parent company of the assets acquired from the subsidiaries. In assuming the bonds of the subsidiaries the parent company assumed no obligation to call the bonds before maturity and pay a premium upon such retirement. Its obligation was merely to pay interest upon the bonds and to pay them off at face value at maturity. If the condition of the money market and its credit was such as to make it advantageous for the parent to call the bonds and pay a premium in order to get rid of paying a high rate of interest on borrowed money for a term of years and it called the bonds and paid the premium, there appears to me to be no warrant for considering the payment of the premium as a capital expenditure representing additional cost of assets acquired. With equal logic it might be argued that every payment of interest on the assumed bonds was a capital expenditure *1208and represented an additional cost of assets acquired. No such argument can validly be predicated on Helvering v. American Chicle Co., 291 U. S. 426.
Trammell 1 agrees with this dissent.